         Case 1:18-mc-91539-ADB Document 46 Filed 08/21/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

JILL LEPORE,                                 )
      Petitioner                             )
                                             )
               v.                            )       Civil Action No. 19-mc-91539-ADB
                                             )
UNITED STATES OF AMERICA,                    )
     Respondent                              )


                                     NOTICE OF APPEAL

       Notice is hereby given that the United States of America (the respondent in the above-

captioned case) hereby appeals to the United States Court of Appeals for the First Circuit from the

district court’s (Burroughs, J.) June 23, 2020, Order of Judgment (Dkt. No. 45).


                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                             By:     /s Annapurna Balakrishna
                                                     Annapurna Balakrishna
                                                     Assistant U.S. Attorney
                                                     annapurna.balakrishna@usdoj.gov



                                      Certificate of Service

        I hereby certify that on August 21, 2020, this Notice of Appeal filed through the ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                     /s/ Annapurna Balakrishna
                                                     Annapurna Balakrishna
                                                     Assistant U.S. Attorney


                                                 1
